Citation Nr: 1130821	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-38 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for benign paroxysmal positional vertigo.

2.  Entitlement to service connection for orthostatic hypotension, claimed as dizziness.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a left hip disorder, including as due to an undiagnosed illness.

5.  Entitlement to service connection for a right hip disorder, including as due to an undiagnosed illness.

6.  Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder.

7.  Entitlement to an initial compensable evaluation for temporomandibular joint disorder.

8.  Entitlement to an initial compensable evaluation for atypical chest pains.

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for bilateral hip disorders, including as due to an undiagnosed illness; entitlement to increased initial evaluations for anxiety disorder and for atypical chest pains; and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) are addressed in the Remand portion of the decision below and are remanded to the RO.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's benign paroxysmal positional vertigo, orthostatic hypotension, and sleep apnea are related to her military service.

2.  The Veteran's temporomandibular joint (TMJ) disorder has been manifested by a mandibular range of motion consisting of maximum inter-incisal opening of more than 40 millimeters (mm), maximum protrusive of 6 mm, left and right lateral excursion of 5 mm; moderate tenderness upon palpation of the anterior temporalis, bilaterally, and posterior cervical on the right; severe tenderness upon palpation of the masseter on the right, sternocleidomastoid on the right and trapezius, bilaterally; and complaints of jaw locking, popping, pain and muscle soreness.  


CONCLUSIONS OF LAW

1.  Benign paroxysmal positional vertigo was incurred during military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Orthostatic hypotension was incurred during military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Sleep apnea was incurred during military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for an evaluation of 10 percent, but no more, for TMJ disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As for the Veteran's claims seeking service connection for benign paroxysmal positional vertigo, orthostatic hypotension, and sleep apnea, the Board is granting in full the benefits sought on appeal.  Accordingly, if any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

The Veteran's claim for service connection for TMJ disorder was granted by the RO's April 2008 rating decision.  The April 2008 rating decision assigned her TMJ disorder a noncompensable initial evaluation, effective from April 1, 2008.  The Veteran timely appealed this decision seeking a compensable initial evaluation.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for the Veteran's claim seeking an initial compensable evaluation for TMJ disorder.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as her identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In January 2008, pursuant to VA's benefits delivery at discharge program, the Veteran underwent a VA contract (QTC) examination.  This examination was conducted prior to the Veteran's separation from military service.  Moreover, the QTC examination report included a history of the Veteran's TMJ disorder, and a complete physical examination detailing the all of the various manifestations of this condition.  Finally, the examination report included a rationale for all of the conclusions reached therein.  Accordingly, the Board concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, the Veteran has not claimed that this examination was inadequate.  Id.  Moreover, the Veteran recently submitted an October 2010 private evaluation report concerning her TMJ disorder.  Finally, there is no sign in the record that additional evidence relevant to this issue is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (emphasis added); see also 38 C.F.R. § 3.303(b).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

The Veteran served on active duty from March 1988 to March 2008.  Pursuant to VA's benefits delivery at discharge program, the Veteran filed her present claim seeking service connection for benign paroxysmal positional vertigo, orthostatic hypotension, claimed as dizziness, and sleep apnea in January 2008, prior to her separation from active duty service.

A review of the Veteran's service treatment records revealed complaints of and treatment for vertigo, dizziness, and sleep apnea.

The Veteran's January 2008 QTC examination for ear, nose and throat disorders concluded with diagnoses of benign paroxysmal positional vertigo and orthostatic hypotension.  The examination report included a history of these conditions taken from the Veteran, and indicated that her subjective complaints supported these diagnoses.  The QTC examiner also noted that these diagnoses were supported by the Veteran's negative findings on the Dix Hallpike maneuver.  

The Veteran's January 2008 QTC general physical examination diagnosed the Veteran with sleep apnea.  In addition, the Veteran has recently submitted additional private and VA treatment records which reflect diagnoses of sleep apnea, and also document that the Veteran is now using a CPAP machine.

After reviewing the evidence of record, the Board finds that the Veteran's current benign paroxysmal positional vertigo, orthostatic hypotension, and sleep apnea cannot be reasonably disassociated from this military service.  

In making this decision, the Board finds the statements and testimony provided by the Veteran concerning the onset of these disorders to be both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation); see also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that determination of credibility is a function of the Board).  Specifically, the Veteran has stated that she has had manifestations of vertigo, dizziness, fatigue, and sleepiness, which began during her military service, and has continued ever since.  

Based on the totality of the evidence, and with application of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran currently has benign paroxysmal positional vertigo, orthostatic hypotension, and sleep apnea, which were all incurred during her active military service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  Accordingly, service connection for benign paroxysmal positional vertigo, orthostatic hypotension, and sleep apnea is warranted.

ii.  Increased Evaluation for TMJ Disorder

In this case, the Veteran is seeking a compensable initial evaluation for her service-connected TMJ disorder.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

The RO has assigned an initial noncompensable evaluation for the Veteran's TMJ disorder pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905, used in rating limited motion of temporomandibular articulation.  A 10 percent rating is for assignment when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm.  Id.  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm.  A maximum 40 percent rating is assigned when the range is limited to 0 to 10 mm.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905, Note.  The Veteran contends that she is entitled to an initial compensable evaluation for TMJ disorder because she experiences jaw locking, popping, pain and muscle soreness.  

In January 2008, the Veteran underwent a QTC dental examination.  The examination report noted the Veteran's complaints of a clicking jaw and a mouth that sometimes would not shut.  Physical examination revealed a normal mandible and maxilla, with no abnormal findings of the ramus and palates.  Examination of the temporomandibular articulation revealed inter-incisal motion of more than 40 mm, right lateral excursion of 0 to 4 mm, left lateral excursion of more than 4 mm.  The report also noted an audible grinding and popping sound in the TMJ area when opening and closing the mouth, and that there was pain when attempting right lateral excursions.  The report concluded with a diagnosis of TMJ disorder.

An October 2010 private dental evaluation report noted the Veteran's complaints of jaw and facial pain, jaw clicking and noises, muscle soreness, and limited motion.  Physical examination revealed a mandibular range of motion consisting of maximum inter-incisal opening of 49 mm, maximum protrusive of 6 mm, left and right lateral excursion of 5 mm.  The report also noted moderate tenderness upon palpation of the anterior temporalis, bilaterally, and posterior cervical on the right; and severe tenderness upon palpation of the masseter on the right, sternocleidomastoid on the right, and trapezius, bilaterally.  The report concluded with a diagnosis of limited mandibular range of motion, right side headache/facial pain, right side myalgia, right side pain in jaw and right side cervicalgia.

After reviewing the Veteran's claims file, the Board finds that the Veteran's TMJ disorder warrants a 10 percent disability rating, but no more, since the initial grant of service connection effective in April 2008.  Specifically, the January 2008 QTC examination noted that the range of motion of the right lateral excursion was limited from 0 to 4 mm.  This meets the criteria for a 10 percent disability evaluation pursuant to Diagnostic Code 9905.

The record does not reflect that this condition warrants a rating in excess of 10 percent at any time since the initial grant of service connection effective April 2008.  The October 2010 private evaluation report noted left and right lateral excursion of 5 mm.  This would not warrant a compensable evaluation based on limitation of motion alone.  Accordingly, the 10 percent rating currently assigned more than accounts for the Veteran's current complaints of jaw pain, locking, and catching.  See 38 C.F.R. §§ 4.40, 4.59 (2010); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The evidence does not demonstrate that the Veteran has lost of any significant portion of the mandible, nor nonunion of the mandible.  Accordingly, the diagnostic codes pertaining to such disabilities are not applicable.  See 38 C.F.R. § 4.150, Diagnostic Codes 9901, 9902, 9903 (2010).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

In this case, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability rating assigned herein for her service-connected TMJ disorder inadequate.  The Veteran's TMJ disorder is evaluated pursuant to Diagnostic Code 9905, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's TMJ disorder throughout the course of this appeal.  See Fenderson, 12 Vet. App. at 126.  Specifically, the evidence of record revealed the Veteran's condition to be manifested by a limited range of right lateral excursion, along with complaints of limited mandibular range of motion, right side headache/facial pain, right side myalgia, right side pain in jaw and right side cervicalgia.  In reaching this determination, consideration was given to both the degree of motion and function.  

Thus, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 10 percent disability rating assigned.  Ratings in excess thereof are provided for certain manifestations of the service-connected TMJ disorder, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  Therefore, the currently assigned evaluation is adequate and no referral is required.

As this issue involves an initial rating following the grant of service connection, the Board has considered whether "staged ratings" are warranted.  Fenderson, 12 Vet. App. at 126.  While there may have been day-to-day fluctuations in the TMJ disorder, the evidence shows no distinct periods of time, since service connection became effective for this disorder, during which manifestations varied to such an extent that a rating greater than that assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  The Board also notes that the Veteran has been separately granted service connection for migraines.  38 C.F.R. § 4.14 (2010).  

Under these circumstances, the Board concludes that the Veteran's TMJ disorder warrants a 10 percent disability rating, but no more, since the initial grant of service connection effective April 1, 2008.  See Fenderson, 12 Vet. App. at 126.  In so finding, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a rating in excess of the 10 percent assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for benign paroxysmal positional vertigo is granted.

Service connection for orthostatic hypotension is granted.

Service connection for sleep apnea is granted.

A 10 percent initial evaluation for TMJ disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

The Veteran is seeking entitlement to service connection for bilateral hip disorders; entitlement to increased initial evaluations for anxiety disorder and for atypical chest pains; and entitlement to TDIU benefits.

A.  Bilateral Hip Disorders

The RO's April 2008 rating decision specifically excluded consideration of service connection based upon exposure to environmental hazards during the Persian Gulf War.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor the Board has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

In a November 2010 statement, the Veteran, acting through her representative, argued that her claim seeking service connection for bilateral hip disorders should be considered as due to an undiagnosed illness based upon her service in the Persian Gulf.

Under these circumstances, the Board concludes that the Veteran should be scheduled for a VA examination to ascertain the current nature of any hip disorder found, along with an opinion concerning the etiology of any hip condition found.

B.  Increased Evaluation Claims

At her November 2010 hearing before the Board, the Veteran testified that her service-connected anxiety disorder and atypical chest pains had increased in severity.  Following the hearing, the Veteran submitted additional treatment records indicating that these conditions may have worsened.  

Under these circumstances, the RO should attempt to obtain any current treatment records, and then afford the Veteran new VA examinations to ascertain the current severity of her service-connected anxiety disorder and atypical chest pains.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

iii.  TDIU

In an October 2010 statement, the Veteran, acting through her representative, argued that her service-connected disabilities had increased in severity, and "now seriously infringe on her ability to work and carry out the activities of daily living."  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.

If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2010), but her service-connected disabilities prevent her from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2010).

Accordingly, the case is remanded for the following actions:

1. The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to her claim of entitlement to TDIU, it must also include a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. The RO must contact the Veteran to provide her an opportunity to identify all VA and non-VA medical providers who have treated her for her service-connected disabilities, specifically including her anxiety disorder and atypical chest pains, and her claimed bilateral hip disorders, since April 2008.  Thereafter, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3. The Veteran must be afforded the appropriate VA examination(s) to determine the existence and etiology of any right or left hip disorder found, to include as due to an undiagnosed illness.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must identify any right or left hip disorder found.  For each diagnosed hip disorder, the examiner must provide an opinion as to whether it was caused or aggravated by the Veteran's military service.  For any other hip manifestations found, the examiner must provide an opinion as to whether the Veteran has muscle and joint pain of hips which are signs or symptoms of an undiagnosed illness.  If so, the examiner must specifically determine whether the Veteran has objective indications of the symptoms or signs that are identified as due to an undiagnosed illness.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

4. The Veteran must be afforded the appropriate VA examination to determine the current severity of her service-connected anxiety disorder.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms and disorders found.  The report must identify all psychiatric disorders found.  For any psychiatric disorder found other than anxiety disorder, the examiner must provide an opinion as to the relationship of that disorder and (1) the Veteran's military service, and (2) her service-connected anxiety disorder.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF score, together with an explanation of what the score represents in terms of her psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

5. The Veteran must be afforded a VA examination to determine the current severity of her service-connected atypical chest pain.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies must be conducted, to include an exercise stress test.  The examiner must determine the level of metabolic equivalents (METs) at which dyspnea, fatigue, angina, dizziness, or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimate of the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops must be provided expressed in METs.  The examiner must state whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or x-ray.  The examiner must determine the number, if any, of episodes of acute congestive heart failure in the past year and, unless it would be medically unadvisable, determine the level of left ventricular ejection fraction.  

6. The RO must provide the Veteran with an examination to determine the effects of her service-connected disabilities on her ability to maintain employment consistent with her education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

7. The RO must notify the Veteran that it is her responsibility to report for any VA examination scheduled, and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.
8. 
After the above actions have been completed, the RO must provide an initial adjudication of the claim of entitlement to TDIU.  If, in the course of adjudicating this claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but her service-connected disabilities prevent her from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

9. After the above actions have been completed, if any of the claims on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


